Citation Nr: 0021152	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1976 to 
March 1979, and from March 1981 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 60 
percent for diabetes mellitus.  The veteran filed a timely 
substantive appeal on the issue in July 1998.  

In a May 1999 rating decision, the RO decreased the veteran's 
rating for diabetes mellitus to 40 percent; and granted 
secondary service connection for diabetic neuropathy of the 
right upper extremity and bilateral diabetic retinopathy.  
These disabilities were rated 40 percent disabling and 
noncompensable, respectively.  In a December 1999 rating 
decision, the RO granted secondary service connection for 
diabetic peripheral neuropathy of both lower extremities.  A 
10 percent rating was assigned for each leg.  His combined 
disability rating is presently 90 percent.  He also receives 
special monthly compensation based on the loss of use of a 
creative organ.  

The Board notes that, in his July 1998 substantive appeal, 
the veteran asserted that he was entitled to a 100 percent 
rating for his diabetes mellitus.  This assertion may be 
construed as a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  However, the RO did not address this issue and 
it has not been certified for appellate review.  Accordingly, 
it is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and a regulation of his activities; he does 
not experience episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, and his 
complications from the disease have been separately 
evaluated.  


CONCLUSION OF LAW

The criteria for an increased rating for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913, 
including Note 1 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA outpatient records, dated from October 1995 to August 
1999, indicate that the veteran was treated for various 
disabilities including coronary artery disease, diabetes 
mellitus, impotence, and other complications arising from the 
diabetes.  He was seen for management of his diabetes 
mellitus approximately once every three months.  He has 
undergone laser treatments for diabetic retinopathy.  

At a personal hearing before a hearing officer at the RO in 
August 1998, the veteran testified that he required two 
injections of insulin per day for his diabetes mellitus.  He 
followed an 1800-calorie diet and limited his activities.  He 
experienced hypoglycemic reactions about twice per month, but 
he has not required hospitalization.  The blood vessels in 
his eyes were leaking and he needed laser surgery to correct 
the problems.  He tired easily and was unable to perform 
sexually.  He worked as a warehouse supervisor for a school 
district.  The job required some physical labor and it was 
becoming more difficult for him to complete his tasks.  He 
spoke to a nurse on a weekly basis, but did not go in for 
office visits that often.  

At a VA peripheral nerves examination in April 1999, the 
veteran complained of numbness, tingling, and weakness in his 
upper and lower extremities.  Clinical evaluation revealed 
diminished reflexes.  There was a distal loss of primary 
sensations and some weakness in hand grip.  The impression 
was polyneuropathy consistent with diabetes mellitus.  It was 
noted that nerve conduction studies had been requested.  

At a VA genitourinary examination in April 1999, the veteran 
gave a history of diabetes mellitus since 1984.  He had 
initially been admitted two times for ketoacidosis, but only 
one time since then.  He has not been hospitalized for 
hypoglycemic reactions.  He followed an 1800-calorie ADA diet 
and his physical activities were restricted.  He experienced 
visual problems which were treated with laser surgery six to 
eight times.  He saw his diabetic care provider every three 
months.  He complained of decreased strength in his right arm 
and both knees.  He denied lethargy, anorexia, weight loss, 
or weight gain.  He denied urinary incontinence or hesitancy; 
however, he had a history of urinary tract infections.  
Clinical evaluation revealed that sensation was intact and 
peripheral pulses were +2.  The skin was warm and dry, and 
there were no lesions present.  There was no lower extremity 
edema.  He had 3/5 strength in his right arm, and 5/5 
strength in the other extremities.  He exhibited decreased 
sensation in his feet to his ankles.  The diagnoses were:  
diabetes mellitus; diabetic retinopathy; renal insufficiency; 
and right upper extremity weakness.  The physician stated 
that the diabetic retinopathy and renal impairment were 
secondary to the diabetes.  

At a VA ophthalmologic examination in April 1999, it was 
noted that the veteran had proliferative diabetic retinopathy 
in both eyes.  He had had several laser sessions, with the 
last being approximately four weeks ago.  He complained of 
occasional blurriness and burning in both eyes.  Clinical 
evaluation revealed that the veteran's corrected distance 
vision was 20/25 in the dark and 20/40 in the light in both 
eyes.  His corrected near vision was 20/20 bilaterally.  His 
retinal periphery showed occasional dot-blot hemorrhages with 
scattered panretinal photocoagulation scars throughout.  Just 
nasal to the optic nerve, there was a 1000-micron area of 
neovascularization.  There were a few microaneurysms and 
hemorrhages in the macula, but no evidence of thickening.  
The diagnoses were:  dry eyes; proliferative diabetic 
retinopathy in both eyes, and an epiretinal membrane in both 
eyes without distortion or traction of the fovea.  

In a June 1999 note, Rosa M. Jimenez, M.D., reported that the 
veteran required insulin and had had a rather precipitous 
worsening of his diabetic complications.  He had a history of 
hypertension, hyperlipidemia, and retinopathy which required 
laser treatments, and renal insufficiency.  He also had 
coronary artery disease.  He experienced frequent chest pain 
related to overexertion and erectile dysfunction.  He had 
increased generalized weakness and fatigue.  She recommended 
that the veteran's insulin dose be increased and he was to 
return to her in two weeks.  Dr. Jimenez stated that the 
veteran's diabetes mellitus had had a major impact on almost 
all of his organ systems, and she could not understand why 
the VA reduced his disability rating.  

At a VA genitourinary examination in December 1999, the 
veteran related that he had been impotent for the past four 
to five years.  Initially, he tried the vacuum pump, however, 
in the past year it had no longer been effective.  He 
urinated every two to three hours and awoke one or two times 
at night.  He denied any hesitancy, change in stream, 
dysuria, and incontinence.  Clinical evaluation revealed that 
the extremities were without clubbing, cyanosis, or edema.  
The testes were descended, bilaterally, and of normal size 
and consistency.  The epididymis and spermatic cord were 
normal.  The diagnoses were:  impotence; interior myocardial 
infarction; hypertension; stable angina; coronary artery 
disease; and hematuria.  

II.  Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  A 20 percent rating requires insulin and a 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted when the disease 
requires the taking of insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires the 
taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  
Compensable complications of diabetes should be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, DC 7913, 
including Note 1 (1999).  

The veteran has not asserted that he is entitled to increased 
ratings for the separate ratings associated with his 
complications from diabetes mellitus.  He has asserted that 
he believes that the RO incorrectly reduced his primary 
rating for diabetes mellitus from 60 percent to 40 percent, 
despite the award of the separate disability ratings for the 
complications associated with the disease.  He essentially 
argues that he remains entitled to the 60 percent rating as 
well as the separate disability ratings.  

Initially, the Board notes that the RO did not actually 
reduce the veteran's disability rating for diabetes mellitus.  
In following the dictates of the relevant diagnostic code, 
the RO separately rated the veteran's myriad complications 
from the diabetes, and in effect, the veteran was awarded an 
increased rating.  Hence, the facts presented in this case do 
not require the procedural safeguards detailed in 38 C.F.R. § 
3.105(e) (1999), which generally requires notice and a delay 
in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  

In addressing the merits of the veteran's claim after a 
review of the evidence of record, the Board concludes that 
the criteria for a 60 percent evaluation for the veteran's 
primary diabetes mellitus have not been met.  While, the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and a regulation of his activities and he has some 
complications that would not be compensable if rated 
separately, he does not experience episodes of ketoacidosis 
or hypoglycemic reactions that required one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider as required in the regulations for the 
next higher rating.  Hence, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for diabetes mellitus.  See 38 C.F.R. 
§ 4.119, DC 7913, including Note 1.  


ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.  


REMAND

The evidence reflects that the veteran's diabetes mellitus is 
severe, and that he has developed several complications as a 
result of the disease process.  As noted in the Introduction 
above, several of these complications have been separately 
rated, in accordance with the relevant diagnostic code.  
However, it is unclear from the present record whether the 
veteran may be entitled to an additional separate rating.  

First, it is noted that it has been established that the 
veteran has polyneuropathy of the right upper extremity and 
both lower extremities which have been separately; however, 
there has been no discussion by the RO as to whether the 
veteran has polyneuropathy of the left upper extremity which 
should be rated separately.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
polyneuropathy of the left upper 
extremity since December 1999.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since December 1999.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded VA neurologic 
examination to confirm whether the 
veteran has polyneuropathy of the left 
upper extremity and the severity thereof.  

a.  General information for the examiner:  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
physician.  Any tests deemed necessary by 
the examiner should be performed.  

b.  The examiner should provide the 
answers/findings indicated below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

Instructions for the neurologic examiner:  

All indicated tests and studies should be 
done, to include an electromyogram.  The 
examiner should indicate whether the 
veteran has any neurologic impairment in 
his left upper extremity; if so, the 
examiner should provide an opinion 
whether it is at least as likely as not 
that such impairment is due to 
complications from diabetes mellitus.  
(The standard of proof underlined should 
be utilized in formulating an answer.)  
If the veteran has polyneuropathy of the 
left upper extremity, the examiner should 
list all manifestations resulting 
therefrom, to include a discussion of any 
pain, loss of reflexes, muscle atrophy, 
sensory disturbance, motor disturbance, 
etc. found on examination.  The nerve(s) 
affected and the severity of any nerve 
impairment should be discussed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action should be 
implemented.

5.  When the above development has been 
completed, the matter should be 
readjudicated by the RO.  If the 
determination remains adverse to the 
veteran, he should be issued a 
supplemental statement of the case and 
informed of the need to file a 
substantive appeal if the Board is to 
address this matter.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been Remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeal

 



